Case 2:17-cv-00456-JRG Document 214-1 Filed 03/31/19 Page 1 of 1 PageID #: 8849



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 WEATHERFORD TECHNOLOGY                               §
 HOLDINGS, LLC and WEATHERFORD                        §
 U.S., L.P.                                           §
                                                      §
                Plaintiffs,                           §
                                                      §    CIVIL ACTION NO. 2:17-CV-456
        v.                                            §
                                                      §
 TESCO OFFSHORE SERVICES, INC.                        §    JURY TRIAL REQUESTED
 and TESCO OFFSHORE SERVICES                          §
 LLC,                                                 §
                                                      §
                Defendants.                           §
                                                      §

                                    ORDER OF DISMISSAL


        Having received and reviewed the parties’ JOINT MOTION TO DISMISS, the Court

 ORDERS that all claims and counterclaims in this action are dismissed WITH PREJUDICE. No

 party may seek or recover attorney’s fees or costs from any other party.




                                                -1-
